 



EXHIBIT 10.48
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
March 5, 2008 by and between BK ASIAPAC, PTE. LTD. (together with any Successor
thereto, the “Company”), and PETER TAN (“Executive”).
WITNESSETH:
          WHEREAS, Executive commenced employment with the Company on
November 14, 2005;
          WHEREAS, the Company desires to continue to employ and secure the
exclusive services of Executive on the terms and conditions set forth in this
Agreement;
          WHEREAS, Executive desires to accept such employment on such terms and
conditions; and
          WHEREAS, Executive currently is a party to an employment agreement
with the Company dated November 14, 2005, that governs the terms and conditions
of his employment (the “Original Agreement”) and Executive and the Company
desire to have the Original Agreement superseded by the terms of this Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and promises contained herein and for other good and valuable
consideration, the Company and Executive hereby agree as follows:
          l. Agreement to Employ. Upon the terms and subject to the conditions
of this Agreement, the Company hereby agrees to continue to employ Executive,
and Executive hereby accepts such continued employment with the Company.
          2. Amendment and Restatement of Original Agreement. This Agreement
shall serve as a complete amendment and restatement of the Original Agreement.
All terms of the Original Agreement shall be superseded by the terms of this
Agreement and, upon execution of this Agreement, the Original Agreement shall be
of no further force and effect.
          3. Term; Position and Responsibilities; Location.
          (a) Term of Employment. Unless Executive’s employment shall sooner
terminate pursuant to Section 9, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement for a term
commencing on
          the date first written above (the “Commencement Date”) through
June 30, 2008 (the “Initial Term”). Effective upon the expiration of the Initial
Term and each Additional Term (as defined below), Executive’s employment
hereunder shall be deemed to be automatically extended, upon the same terms and
conditions, for an additional period of one (1) year (each, an “Additional
Term”) subject to earlier termination pursuant to Section 9, in each such case,
commencing upon the expiration of the

1



--------------------------------------------------------------------------------



 



Initial Term or the then current Additional Term, as the case may be, unless the
Company shall have given written notice to Executive, at least ninety (90) days
prior to the expiration of the Initial Term or such Additional Term, of its
intention not to extend the Employment Period (as defined below) hereunder;
provided that any such notice of non-extension shall be deemed to constitute a
termination of Executive’s employment by the Company Without Cause pursuant to
Section 9(c) hereof. The period during which Executive is employed by the
Company pursuant to this Agreement, including any extension thereof in
accordance with the preceding sentence, shall be referred to as the “Employment
Period.”
          (b) Position and Responsibilities. During the Employment Period,
Executive shall serve as Executive Vice President and President, Asia Pacific,
and shall have such duties and responsibilities as are customarily assigned to
individuals serving in such position and such other duties consistent with
Executive’s title and position as the Chief Executive Officer of the Company and
the Board of Directors (or any committee thereof) of the Company (the Board or
such committee referred to as the “Board”) specifies from time to time (it being
understood by the parties that, notwithstanding the foregoing, the Company is
free, at any time and from time to time, to reorganize its business operations,
and that Executive’s duties and scope of responsibility may change in connection
with such reorganization). Executive shall devote all of his skill, knowledge,
commercial efforts and business time to the conscientious and good faith
performance of his duties and responsibilities for the Company to the best of
his ability.
          (c) Location. During the Employment Period, Executive’s services shall
be performed primarily in Singapore. However, Executive may be required to
travel in and outside of Singapore as the needs of the Company’s business
dictate.
          4. Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at an annualized rate of $733,314.72 Singapore Dollars
(SGD) (inclusive of the 13th month payment), payable in installments on the
Company’s regular payroll dates. The Board shall review Executive’s base salary
annually during the Employment Period and may increase (but not decrease) such
base salary from time to time, based on its periodic review of Executive’s
performance in accordance with the Company’s regular policies and procedures.
The annual base salary payable to Executive from time to time under this
Section 4 shall hereinafter be referred to as the “Base Salary.”
          5. Annual Incentive Compensation. Executive shall be eligible to
receive an annual bonus (“Annual Bonus”) with respect to each fiscal year ending
during the Employment Period. The Annual Bonus shall be determined under the
2006 Omnibus Incentive Plan (the “Omnibus Plan”) or such other annual incentive
plan maintained by the Company for similarly situated employees that the Company
designates, in its sole discretion (any such plan, the “Bonus Plan”), in
accordance with the terms of such plan as in effect from time to time. For each
such fiscal year, Executive shall be eligible to earn a target Annual Bonus
equal to Seventy percent (70%) of Executive’s Base Salary for such fiscal year,
if the Company achieves the target performance goals established by the Board
for such fiscal year. In the case of the Annual Bonus for the 2008 fiscal year
of the Company ending June 30, 2008, the amount payable to Executive for the
2008 fiscal year shall be (a) calculated applying a target bonus rate of Sixty
percent (60%) for the period of the 2008 fiscal year prior to the Commencement
Date and a target bonus rate of Seventy percent (70%) for the remainder of the
2008 fiscal year and (b) pro-rated by multiplying the Annual Bonus amount, if
any, for the 2008 fiscal year by a fraction, the numerator of which equals the
number of days of Executive’s employment with the Company during the 2008 fiscal
year and the denominator of which equals 365. If the Company

2



--------------------------------------------------------------------------------



 



does not achieve the threshold performance goals established by the Board for a
fiscal year, Executive shall not be entitled to receive an Annual Bonus for such
fiscal year. If the Company exceeds the target performance goals established by
the Board for a fiscal year, Executive shall be entitled to earn an additional
Annual Bonus for such year in accordance with the terms of the applicable Bonus
Plan. The Annual Bonus for each year shall be payable at the same time as
bonuses are paid to other senior executives of the Company in accordance with
the terms of the applicable Bonus Plan. Executive shall be entitled to receive
any Annual Bonus that becomes payable in a lump-sum cash payment, or, at his
election, (A) up to fifty percent (50%) of the Annual Bonus in the form of a
grant of restricted stock units of Common Stock (as defined below) or (B) in any
form that the Board generally makes available to the Company’s executive
management team, provided that any such election is made by Executive in
Compliance with Section 409A of the Internal Revenue Code of 1986 (as amended)
and the regulations promulgated there under, to the extent applicable to
Executive.
          6. Equity Incentive Compensation.
          (a) All equity of Burger King Holdings, Inc. (“Holdings”) or
equity-based awards with respect to the common stock of Holdings (“Common
Stock”) held by Executive as of the date hereof and any Management Subscription
and Shareholders’ Agreement, Management Stock Option Agreement and Restricted
Share Agreement (collectively, the “Equity Award Agreements”) to which the
Executive is a party as of the date hereof, will continue in accordance with
their respective terms provided that, notwithstanding any other provision of
this Agreement or the Equity Award Agreements, if a Change in Control (as
defined below) occurs and, within twenty-four (24) months after the date of such
Change in Control, Executive’s employment is terminated by the Company “Without
Cause” or by Executive for “Good Reason” (as defined below), all options to
acquire Common Stock held by Executive at such time (the “Options”), will become
immediately and fully vested upon such termination and Executive shall have
ninety (90) days from the Date of Termination to exercise such Options. For
purposes of this Agreement, the term “Change in Control” shall have the meaning
ascribed to such term in the Omnibus Plan.
          (c) During the Employment Period, Executive shall be entitled to
receive annual performance-based equity grants in accordance with the terms and
conditions of the Omnibus Plan or such other plan providing for equity-based
incentive compensation maintained by the Company for employees at Executive’s
grade level that the Company designates, in its sole discretion.
          7. Employee Benefits.
          (a) General. During the Employment Period, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including to the extent
maintained by the Company, life, medical, dental, accidental and disability
insurance plans and retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.
          (b) Car Allowance. During the Employment Period, Executive will be
entitled to receive a car allowance on an annualized basis in accordance with
the Company’s car allowance policy for an individual in Executive’s position.
This allowance is intended for the lease or purchase of a car and associated
expenses with the use of the car for business purposes including insurance,

3



--------------------------------------------------------------------------------



 



gasoline, licensing and maintenance. Alternatively, at the Company’s election,
the Company will make available to Executive a Company car in accordance with
the Company‘s car policy.
          8. Expenses; Etc.
          (a) Business Travel, Lodging, etc. During the Employment Period, the
Company will reimburse Executive for reasonable travel, lodging, meal and other
reasonable expenses incurred by him in connection with the performance of his
duties and responsibilities hereunder upon submission of evidence satisfactory
to the Company of the incurrence and purpose of each such expense, provided that
such expenses are permitted under the terms and conditions of the Company’s
business expense reimbursement policy applicable to executives at Executive’s
grade level, as in effect from time to time.
          (b) Vacation. During the Employment Period, Executive shall be
entitled to vacation on an annualized basis in accordance with the Company’s
vacation policy, currently five (5) weeks, without carry-over accumulation.
Executive shall also be entitled to Company-designated holidays and all
Singapore gazetted public holidays.
          9. Termination of Employment.
          (a) Termination Due to Death or Disability. Executive’s employment
shall automatically terminate upon Executive’s death and may be terminated by
the Company due to Executive’s Disability (as defined below in this subsection
(a)) as provided for herein. In the event that Executive’s employment is
terminated due to his Disability or death, no termination benefits shall be
payable to or in respect of Executive except as provided in Section 9(f)(ii).
For purposes of this Agreement, “Disability” means a physical or mental
disability that prevents or would prevent the performance by Executive of his
duties hereunder for a continuous period of six (6) months or longer. The
determination of Executive’s Disability will (i) be made by an independent
physician agreed to by the parties, or if the parties are unable to agree within
ten (10) days after a request for designation by a party, by an independent
physician identified by the Company’s disability insurance provider, (ii) be
final and binding on the parties hereto and (iii) be based on such competent
medical evidence as shall be presented to such independent physician by
Executive and/or the Company or by any physician or group of physicians or other
competent medical experts employed by Executive and/or the Company to advise
such independent physician.
          (b) Termination by the Company for Cause. Executive’s employment may
be terminated by the Company for Cause (as defined below in this subsection (b))
at any time with no notice required. In the event of a termination of
Executive’s employment by the Company for Cause, no termination benefits shall
be payable to or in respect of Executive except as provided in Section 9(f)(ii).
For purposes of this Agreement, “Cause” means (i) a material breach by Executive
of any provision of this Agreement; (ii) a material violation by Executive of
any of the Policies (as defined in Section 13); (iii) the failure by Executive
to reasonably and substantially perform his duties hereunder (other than as a
result of physical or mental illness or injury); (iv) Executive’s willful
misconduct or gross negligence that has caused or is reasonably expected to
result in material injury to the business, reputation or prospects of the
Company or any of its Affiliates (as defined in Section 20 (k)); (v) Executive’s
fraud or misappropriation of funds or other property; or (vi) the commission by
Executive of an indictable offense or other serious crime involving fraud or
dishonesty, whether in connection with the Executive’s employment or otherwise;
provided that in the case of any breach of clauses (i), (ii) or (iii) that is
curable, no termination thereunder shall be effective unless the Company

4



--------------------------------------------------------------------------------



 



shall have given Executive notice of the event or events constituting Cause and
Executive shall have failed to cure such event or events within thirty
(30) business days after receipt of such notice. If, in the event Executive’s
employment is terminated by the Company Without Cause (as defined in subsection
(c) below), it is determined in good faith by the Company that Executive’s
employment could have been terminated for Cause, Executive’s employment shall,
at the election of the Company, be deemed to have been terminated for Cause,
effective as of the date of the occurrence of the events giving rise to the
Cause termination. Upon such determination, the Company shall (x) immediately
cease paying any termination benefits pursuant to Section 9 hereof and
(y) Executive shall be obligated to immediately repay to the Company all amounts
theretofore paid to Executive pursuant to Section 9. In addition, if not repaid,
the Company shall have the right to set off from any amounts otherwise due to
Executive any amounts previously paid pursuant to Section 9(f) (other than the
Accrued Obligations, as defined in Section 10(f)(i)).
          (c) Termination Without Cause. Executive’s employment may be
terminated by the Company Without Cause (as defined below in this subsection
(c)) at any time immediately upon notice to Executive. In the event of a
termination of Executive’s employment by the Company Without Cause, no
termination benefits shall be payable to or in respect of Executive except as
provided in Section 9(f)(i). For purposes of this Agreement, a termination
“Without Cause” shall mean a termination of Executive’s employment by the
Company other than due to Executive’s death or Disability as described in
Section 9(a) and other than for Cause as described in Section 9(b).
          (d) Termination by Executive. Executive may resign from his employment
for any reason, including for Good Reason (as defined below in this subsection
(d)). In the event of a termination of Executive’s employment by Executive’s
resignation other than for Good Reason, no termination benefits shall be payable
to or in respect of Executive except as provided in Section 9(f)(ii) and in the
event of a termination of Executive’s employment by Executive for Good Reason,
no termination benefits shall be payable to or in respect of Executive except as
provided in Section 9(f)(i). For purposes of this Agreement, a termination of
employment by Executive for “Good Reason” shall mean a resignation by Executive
from his employment with the Company within thirty (30) days following the
occurrence, without Executive’s consent, of any of the following events: (i) a
material diminution in the Executive’s position, authority or responsibilities
(it being understood that a change to Executive’s duties and/or scope of
responsibility in connection with the reorganization of the Company’s operations
will not trigger this sub-section (i) unless accompanied by a demotion from the
“Executive Vice President” level); (ii) any decrease in Executive’s Base Salary
or a material decrease in the Executive’s incentive compensation opportunities
as set forth in Sections 5 and 6 or (iii) any other material breach by the
Company of any material provision of this Agreement; provided that the Executive
shall have given the Company notice of the event or events constituting Good
Reason and the Company shall have failed to cure such event or events within
thirty (30) business days after receipt of such notice.
          (e) Notice of Termination; Date of Termination; Garden Leave.
          (i) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive (other than as a result of Executive’s death)
shall be communicated by a written Notice of Termination addressed to the other
party to this Agreement. A “Notice of Termination” shall mean a notice stating
that Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific

5



--------------------------------------------------------------------------------



 



provision of this Section 9 under which such termination is being effected and,
if applicable, setting forth in reasonable detail the circumstances claimed to
provide the basis for such termination.
          (ii) Date of Termination. The term “Date of Termination” shall mean
(i) if Executive’s employment is terminated by reason of his death, the date of
his death, (ii) if Executive’s employment is terminated by the Company by reason
of Executive’s Disability, a date which is at least six (6) months following the
occurrence of the event giving rise to the Disability, (iii) if Executive’s
employment is terminated by Executive, a date which is at least 30 days but no
more than 60 days following the issuance of the Notice of Termination and
(iv) if Executive’s employment is terminated for any other reason, the effective
date of termination specified in such Notice of Termination. The Employment
Period shall expire on the Date of Termination.
          (iii) Garden Leave. In the event that a Notice of Termination is given
by either party, the Company shall have the right to release the Executive from
his responsibilities and duties under this Agreement for all or any part of the
period up to the Date of Termination in its sole discretion at any time (“Garden
Leave”) without compensation upon consumption of accrued but unused vacation.
          (f) Payments Upon Certain Terminations.
          (i) In the event of a termination of Executive’s employment by the
Company Without Cause or by Executive’s resignation from employment for Good
Reason during the Employment Period, the Company shall pay to Executive, within
thirty (30) days of the Date of Termination, his (x) Base Salary through the
Date of Termination, to the extent not previously paid, (y) reimbursement for
any unreimbursed business expenses incurred by Executive prior to the Date of
Termination that are subject to reimbursement pursuant to Section 8(a) and
(z) payment for vacation time accrued as of the Date of Termination but unused
(such amounts under clauses (x), (y) and (z), collectively the “Accrued
Obligations”). In addition, in the event of any such termination of Executive’s
employment, if Executive executes and delivers to the Company a Separation
Agreement and General Release substantially in the form approved by the Company,
Executive shall be entitled to the following payments and benefits:
          (A) continued payments of Base Salary and the car allowance described
in Section 7(b), payable in installments in accordance with the Company’s
regular payroll policies, for the period beginning on the Date of Termination
and ending on the one (1) year anniversary of the Date of Termination (the
“Severance Period”), such amounts to be inclusive of any payments made during
any period of Garden Leave;
          (B) a portion of Executive’s Annual Bonus for the fiscal year of the
Company during which Executive was employed that includes the Date of
Termination, such portion to equal the product (such product, the “Pro-Rata
Bonus”) of (1) the Annual Bonus that would have been payable to Executive for
such fiscal year had Executive remained employed for the entire fiscal year,
determined based on the extent to which the Company actually achieves the
performance goals for such year established pursuant to Section 5, multiplied by
(2) a fraction, the numerator of which is equal to the number of days in such
fiscal year that precede the Date of Termination and the denominator of which is
equal to 365, such amount to be payable to Executive within five (5) business
days following the date (the “Bonus Payment Date”) annual bonuses for such
fiscal year are actually paid by the Company to its active executives;

6



--------------------------------------------------------------------------------



 



          (C) continued coverage during the Severance Period under the Company’s
medical, dental and life insurance plans referred to in Section 7(a) for
Executive and his eligible dependents participating in such plans immediately
prior to the Date of Termination, subject to timely payment by Executive of all
premiums, contributions and other co-payments required to be paid by active
senior executives of the Company under the terms of such plans as in effect from
time to time; and
          (D) at the discretion of the Company, the services of an outplacement
agency as selected by and for such period of time as determined by the Chief
Human Resources Officer of Burger King Corporation.
          Executive shall not have a duty to mitigate the costs to the Company
under this Section 9(f)(i), nor shall any payments from the Company to Executive
of Base Salary or Pro-Rata Bonus be reduced, offset or canceled by any
compensation or fees earned by (whether or not paid currently) or offered to
Executive during the Severance Period by a subsequent employer or other Person
(as defined in Section 20(k) below) for which Executive performs services,
including but not limited to consulting services. The foregoing notwithstanding,
should Executive receive or be offered health or medical benefits coverage
during the Severance Period by a subsequent employer or Person for whom
Executive performs services, Executive shall notify the Company of this within
seven (7) business days of such receipt or offer, as applicable, and all similar
health and medical benefits coverage provided by the Company to Executive shall
terminate as of the effective date of such new coverage.
          (ii) If Executive’s employment shall terminate upon his death or if
the Company shall terminate Executive’s employment for Cause or due to
Executive’s Disability or Executive shall resign from his employment without
Good Reason, in any such case during the Employment Period, the Company shall
pay to Executive (or, in the event of Executive’s death, to his estate) the
Accrued Obligations within thirty (30) days following the Date of Termination,
provided that in the event of Executive’s death, the said 30-day period for
making such payment shall commence from the date of production to the Company of
such evidence or information in respect of the Executive’s estate as the Company
may require. In addition, if Executive’s employment shall terminate upon his
death or be terminated by the Company due to Executive’s Disability during the
Employment Period, the Company shall pay to Executive (or, in the event of
Executive’s death, to his estate) the Pro-Rata Bonus, if any, in one lump sum
within five (5) business days following the Bonus Payment Date for the fiscal
year of the Company that includes the Date of Termination.
          (iii) Except as specifically set forth in this Section 9(f), no
termination benefits shall be payable to or in respect of Executive’s employment
with the Company or its Affiliates.
          (g) Resignation upon Termination. Effective as of any Date of
Termination under this Section 9 or otherwise as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all Board and Board committee memberships and other positions then held by
him, or to which he has been appointed, designated or nominated, with the
Company and its Affiliates.
          10. Restrictive Covenants. Each of the Company and Executive agrees
that the Executive will have a prominent role in the management of the business,
and the development of the goodwill, of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly

7



--------------------------------------------------------------------------------



 



with the Company and its Affiliates. In addition, Executive recognizes that he
will have access to and become familiar with or exposed to Confidential
Information (as such term is defined below), in particular, trade secrets,
proprietary information, customer lists, and other valuable business information
of the Company pertaining or related to the quick service restaurant
business.  Executive agrees that Executive could cause grave harm to the Company
if he, among other things, worked for the Company’s competitors, solicited the
Company’s employees away from the Company or solicited the Company’s franchisees
upon the termination of Executive’s employment with the Company or
misappropriated or divulged the Company’s Confidential Information, and that as
such, the Company has legitimate business interests in protecting its good will
and Confidential Information, and, as such, these legitimate business interests
justify the following restrictive covenants:
          (a) Confidentiality.
          (i) Executive acknowledges and agrees that the terms of this
Agreement, including all addendums and attachments hereto, are confidential.
Except as required by law or the requirements of any stock exchange, Executive
agrees not to disclose any information contained in this Agreement to anyone,
other than to Executive’s lawyer, financial advisor or immediate family members.
If Executive discloses any information contained in this Agreement to his
lawyer, financial advisor or immediate family members as permitted herein,
Executive agrees to immediately tell each such individual that he or she must
abide by the confidentiality restrictions contained herein and keep such
information confidential as well.
          (ii) Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party. “Confidential Information” means
confidential, proprietary or commercially sensitive information relating to
(Y) the Company or its Affiliates, or members of their respective management or
boards or (Z) any third parties who do business with the Company or its
Affiliates, including franchisees and suppliers. Confidential Information
includes, without limitation, marketing plans, business plans, financial
information and records, operation methods, personnel information, drawings,
designs, information regarding product development, other commercial or business
information and any other information not available to the public generally. The
foregoing obligation shall not apply to any Confidential Information that has
been previously disclosed to the public or is in the public domain (other than
by reason of a breach of Executive’s obligations to hold such Confidential
Information confidential). If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of Burger King Corporation of such disclosure obligation or
request no later than three (3) business days after Executive learns of such
obligation or request, and permit the Company to take all lawful steps it deems
appropriate to prevent or limit the required disclosure.
          (b) Conflicts of Duty. Executive agrees that during his employment
with the Company, (i) Executive shall devote all of his skill, knowledge,
commercial efforts and business time to the conscientious and good faith
performance of his duties and responsibilities to the Company to the best of his
ability and Executive shall not, directly or indirectly, be employed by, render
services for, engage in business with or serve as an agent or consultant to any
Person other than the Company, and (ii) Executive shall not directly or
indirectly engage in any activities that are competitive with or detrimental to
the quick service restaurant business conducted by the Company,

8



--------------------------------------------------------------------------------



 



and Executive shall not, directly or indirectly, become employed by, render
services for, engage in business with, serve as an agent or consultant to, or
become a partner, member, principal, stockholder or other owner of, any Person
or entity that engages in the quick serve restaurant business, provided that
Executive shall be permitted to hold a one percent (1%) or less interest in the
equity or debt securities of any publicly traded company. Executive’s duties and
responsibilities involve, and/or will affect, the operation and management of
the Company throughout the world. Executive will obtain Confidential Information
that will affect the Company’s operations throughout the world. Accordingly,
Executive acknowledges that the Company has legitimate proprietary interests in
requiring a worldwide geographic scope and application of this non-compete
provision, and agrees that this non-compete provision applies on a worldwide
basis.
          (c) Non-Solicitation. During the period of Executive’s employment with
the Company, Executive shall not, directly or indirectly, by himself or through
any third party, whether on Executive’s own behalf or on behalf of any other
Person or entity, (i) solicit or induce or endeavor to solicit or induce,
divert, employ or retain, (ii) interfere with the relationship of the Company or
any of its Affiliates with, or (iii) attempt to establish a business
relationship of a nature that is competitive with the business of the Company
with any Person that is or was (during the last twelve (12) months of
Executive’s employment with the Company) (A) an employee of the Company or any
of its Affiliates (and “Employee”) or engaged to provide services to any such
entity (a “Service Provider”), or (B) a franchisee of the Company or any of its
Affiliates (a “Franchisee”).
          (d) Post-Termination Covenants. Since Executive is likely to obtain in
the course of his employment with the Company Confidential Information as
defined in Section 10 (a)(ii) above, Executive shall, in addition to the
restrictions contained in Section 10 (a), (b) and (c) above, be bound by the
following restrictions throughout the world (the “Restricted Territory”) during
the one (1) year period following the termination of Executive’s employment
(irrespective of cause or manner of termination). In the alternative, and only
if the above territory is deemed by a court of competent jurisdiction to be
unreasonable or otherwise invalid or unenforceable, then the Restricted
Territory shall be defined as each country within the Company’s Asia Pacific
region where the Company’s quick service restaurant business operates at the
time of Executive’s termination.  Additionally, in the alternative, and only if
the above territories (i.e., throughout the world and each country within the
Company’s Asia Pacific region where the Company’s quick service restaurant
business operates) are both deemed by a court of competent jurisdiction to be
unreasonable or otherwise invalid or unenforceable, then the Restricted
Territory shall be each of the countries named in Exhibit “A”, attached and made
a part hereof, being the countries within the Company’s Asia Pacific region
where the Company’s quick service restaurant business operates.”
               (i) Executive will not, without the Company’s prior written
consent, directly or indirectly engage in any activities, or be employed in,
render services for, serve as agent of or consultant to, any business in
competition with or detrimental to the Company’s quick service restaurant
business;
               (ii) Executive will not, without the Company’s prior written
consent, directly or indirectly engage in business either alone or as a partner,
member, principal, stockholder or other owner of any Person, or be concerned as
a director for any Person which is engaged in the quick service restaurant
business;

9



--------------------------------------------------------------------------------



 



               (iii) Executive will not, without the Company’s prior written
consent, assist with technical advice to any person or entity which is engaged
in the quick service restaurant business; and
               (iv) Executive will not, without the Company’s prior written
consent, directly or indirectly, by himself or through any third party, whether
on Executive’s own behalf or on behalf of any other person or entity:

10



--------------------------------------------------------------------------------



 



               (1) solicit or endeavour to solicit the employment or services of
any Employee, Service Provider or Franchisee; or

11



--------------------------------------------------------------------------------



 



               (2) interfere with the relationship of the Company or any of its
Affiliates with any Employee, Service Provider or Franchisee; or
               (3) attempt to establish a business relationship of a nature that
is in competition with or detrimental to the Company’s quick service restaurant
business with any Employee, Service Provider or Franchisee.
          While the restrictions described in this sub-paragraph 10(d) are
considered by the parties to be reasonable in all the circumstances it is agreed
that if any one or more of such restrictions shall either taken by itself or
themselves together be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the Company’s legitimate interest but would
be adjudged reasonable if any particular restriction or restrictions were
deleted or if any part or parts of the wording thereof were deleted, restricted
or limited in any particular manner then the said restrictions shall apply with
such deletions, restrictions or limitations as the case may be.
          (e) Executive acknowledges and agrees that the restrictions and
obligations imposed upon Executive in sub-sections 10(a) through 10(d),
inclusive and Section 11 below are reasonable and necessary for the protection
of the Company, and Executive waives any and all defenses to the strict
enforcement thereof. Executive and the Company acknowledge and agree that the
restrictions and obligations contained in Section 10 shall survive termination
of this Agreement and of Executive’s employment hereunder and will continue to
apply notwithstanding the reason or manner of termination.
          11. Work Product. Executive agrees that all of Executive’s work
product (whether created solely or jointly with others), created in connection
with Executive’s employment with the Company (“Work Product”) shall vest in and
be the sole and exclusive property of the Company and made in pursuance of the
terms of Executive’s employment in the Company, and in the course of Executive’s
normal duties as an employee of the Company. In the event that any such Work
Product does not for any reason vest in the Company or is deemed not to be the
sole and exclusive property of the Company notwithstanding the foregoing
provision, Executive hereby irrevocably assigns, transfers and conveys to the
Company, exclusively and perpetually, all right, title and interest which he may
have or acquire in and to such Work Product throughout the world, including
without limitation any copyrights and patents, and the right to secure
registrations, renewals, reissues and extensions thereof. The Company and its
Affiliates or their designees shall have the exclusive right to make full and
complete use of, and make changes to all Work Product without restrictions or
liabilities of any kind, and Executive shall not have the right to use any such
materials, other than within the legitimate scope and purpose of Executive’s
employment with the Company. Executive shall promptly disclose to the Company
the creation or existence of any Work Product and shall take whatever additional
lawful action may be necessary, and sign whatever documents the Company may
require, in order to secure and vest in the Company or its designee all right,
title and interest in and to all Work Product and any intellectual property
rights therein (including full cooperation in support of any Company
applications for patents and copyright or trademark registrations). Executive
agrees to make no claim against the Company with respect to the matters referred
to above in this Section 11.
          12. Return of Company Property. In the event of termination of
Executive’s employment for any reason, Executive shall return to the Company all
of the property of the Company and its Affiliates, including without limitation
all materials or documents containing or pertaining to Confidential Information,
and including without limitation, any Company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, televisions, card access to any Company building, customer lists,
computer disks, reports, files, e-mails, work papers,

12



--------------------------------------------------------------------------------



 



Work Product, documents, memoranda, records and software, computer access codes
or disks and instructional manuals, internal policies, and other similar
materials or documents which Executive used, received or prepared, helped
prepare or supervised the preparation of in connection with Executive’s
employment with the Company. Executive agrees not to retain any copies,
duplicates, reproductions or excerpts of such material or documents.
          13. Compliance With Company Policies. During Executive’s employment
with the Company, Executive shall be governed by and be subject to, and
Executive hereby agrees to comply with, all Company policies, procedures, rules
and regulations applicable to employees generally or to employees at Executive’s
grade level, including without limitation, the Burger King Companies’ Code of
Business Ethics and Conduct, in each case, as they may be amended from time to
time in the Company’s sole discretion (collectively, the “Policies”).
          14. Data Protection & Privacy.
          (a) Executive acknowledges that the Company, directly or through
Burger King Corporation or its Affiliates, collects and processes data
(including personal sensitive data and information retained in email) relating
to Executive. Executive hereby agrees to such collection and processing and
further agrees to execute the BK ASIAPAC, PTE. LTD. Employee Consent to
Collection and Processing of Personal Information, a copy of which is attached
to this Agreement as Attachment 1, unless a previously executed copy of such
Consent is on file with the Company.
          (b) To ensure regulatory compliance (where applicable) and/or for the
protection of the Company’s workers, customers, suppliers and business,
Executive acknowledges and agrees that the Company has the right to monitor,
intercept, review, access and record telephone logs, internet usage, voicemail,
email and other communication facilities provided by the Company which Executive
may use during his employment with the Company. The Company will use this right
of access reasonably, but it is important that Executive is aware that all
communications and activities on Company equipment or premises cannot be
presumed to be private.
          15. Injunctive Relief with Respect to Covenants. Executive
acknowledges and agrees that a breach by Executive of any provision of
Section 10, 11, 12, 13 or 14 is a material breach of this Agreement and that
remedies at law may be inadequate to protect the Company and its Affiliates in
the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions. Executive further acknowledges and agrees that the
Company’s obligations to pay Executive any amount or provide Executive with any
benefit or right pursuant to Section 9 is subject to Executive’s compliance with
Executive’s obligations under Sections 10 through 14 inclusive, and that in the
event of a breach by Executive of any of Section 10, 11, 12, 13 or 14, the
Company shall immediately cease paying such benefits and Executive shall be
obligated to immediately repay to the Company all amounts theretofore paid to
Executive pursuant to Section 9. In addition, if not repaid, the Company shall
have the right to set off from any amounts otherwise due to Executive any
amounts previously paid pursuant to Section 9(f) (other than the Accrued
Obligations). Executive further agrees that the foregoing is appropriate for any
such breach inasmuch as actual damages cannot be readily calculated, the amount
is fair and reasonable under the circumstances, and the Company would suffer
irreparable harm if any of these Sections were breached. All disputes not
relating to any request or application for injunctive relief in accordance with
this Section 15 shall be resolved by arbitration in accordance with Section 20
(b).

13



--------------------------------------------------------------------------------



 



          16. Assumption of Agreement. The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment Without Cause as described
in Section 9, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.
          17. Indemnification. The Company agrees both during and after the
Employment Period to indemnify Executive to the fullest extent permitted by its
Certificate of Incorporation (including payment of expenses in advance of final
disposition of a proceeding) against actions or inactions of Executive during
the Employment Period as an officer, director or employee of the Company or any
of its Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any
of the foregoing. The Company also agrees to provide Executive with directors
and officers insurance coverage both during and, with regard to matters
occurring during the Employment Period, after the Employment Period. Such
coverage shall be at a level at least equal to the level being maintained at
such time for the then current officers and directors or, if then being
maintained at a higher level with regard to any prior period activities for
officers or directors during such prior period, such higher amount with regard
to Executive’s activities during such prior period.
          18. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement, including the Original Agreement,
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.
          19. Survival. The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement: 9(b), 9(f), 10,
11, 12, 14, 15, 17, 19 and 20.
          20. Miscellaneous.
          (a) Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company and its Successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and his heirs, executors, administrators and legal representatives. This
Agreement shall not be transferable or assignable by any party hereto without
the prior written consent of the other parties hereto, provided, however, that
the Company may effect such a transfer and/or assignment without prior written
approval of Executive upon the transfer of all or substantially all of its
business and/or assets (by whatever means) to another entity, provided that the
Successor to the Company shall expressly assume and agree to perform this
Agreement in accordance with the provisions of Section 16.
          (b) Arbitration. The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration

14



--------------------------------------------------------------------------------



 



before the Singapore International Arbitration Centre (“SIAC”). The arbitration
shall be conducted in accordance with the Arbitration Rules of the SIAC in
effect at the time of the arbitration, which rules are deemed to be incorporated
by reference in this Section. The arbitration shall be held in Singapore. The
dispute shall be heard and determined by one arbitrator selected from a list of
arbitrators not exceeding fifteen (15) furnished by the Chairman of the SIAC
whose decision in compiling the list shall not be challenged by the parties. If
the parties cannot agree upon a mutually acceptable arbitrator from the list,
each party shall number the names in order of preference and return the list to
Chairman of the SIAC within ten (10) days from the date of the list. A party may
strike a name from the list only for such conflict of interest which would
prevent the person named in the list from acting as an arbitrator in the
contemplated arbitration. The name on the list receiving the highest ranking by
the parties shall be selected. In the event of a tie, the parties shall rank the
tied names while disregarding the other names. The higher ranked name (if there
are two tied names) in the second ranking exercise shall be selected as the
arbitrator. If the second ranking process does not produce a higher or highest
ranking name, the Chairman of the SIAC shall appoint the arbitrator from between
or amongst the tied names and his or her decision shall be final. The
arbitration shall not impair either party’s right to request injunctive or other
equitable relief in accordance with Section 15 of this Agreement.
          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of Singapore without reference to principles of
conflicts of laws, and subject to Section 20(b) above, any disputes arising
hereunder shall be subject to the exclusive jurisdiction of the Courts of
Singapore.
          (d) Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, and other withholdings and deductions, as shall be
required by law.
          (e) Amendments. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is approved in
writing by the Board or a Person authorized thereby and is agreed to in writing
by Executive. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
          (f) Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event that one or more
terms or provisions of this Agreement are deemed invalid or unenforceable by the
laws of Singapore or any other state or jurisdiction in which it is to be
enforced, by reason of being vague or unreasonable as to duration or geographic
scope of activities restricted, or for any other reason, the provision in
question shall be immediately amended or reformed to the extent necessary to
make it valid and enforceable by the court of such jurisdiction charged with
interpreting and/or enforcing such provision. Executive agrees and acknowledges
that the provision in question, as so amended or reformed, shall be valid and
enforceable as though the invalid or unenforceable portion had never been
included herein.

15



--------------------------------------------------------------------------------



 



          (g) Notices. Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
          (A) If to the Company, to it at:
BK ASIAPAC, PTE. LTD.
5505 Blue Lagoon Drive
Miami, Florida 33126-2029
Attention: Chief Human Resources Officer
Telephone: 305-378-3755
Facsimile: 305-378-3189
with a copy to: General Counsel
Telephone: 305-378-7913
Facsimile: 305-378-7112
          (B) if to Executive, to his residential address as currently on file
with the Company.
          (h) Voluntary Agreement; No Conflicts. Executive represents that he is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.
          (i) Counterparts/Facsimile. This Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.
          (j) Headings. The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
          (k) Certain other Definitions.
          “Affiliate”: with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of any such Person.
          “Control” (including, with correlative meanings, the terms
“Controlling”, “Controlled by” and “under common Control with”): with respect to
any Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
          “Person”: any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.
          “Subsidiary”: with respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests

16



--------------------------------------------------------------------------------



 



representing fifty percent (50%) or more of the combined voting power of the
outstanding voting stock or other ownership interests of such corporation or
other Person.
          “Successor”: of a Person means a Person that succeeds to the first
Person’s assets and liabilities by merger, liquidation, dissolution or otherwise
by operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has duly executed this Agreement by
its authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

            BK ASIAPAC, PTE. LTD
      By:   /s/ Jane Mahony        Name:   Jane Mahony        Title:   Human
Resources Director     

            Executive:
      /s/ Peter Tan       PETER TAN         

18



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
Countries in Asia Pacific Region Where Company Does Business
Australia
China
Guam
Hong Kong
Indonesia
Japan
Korea
Malaysia
New Zealand
Philippines
Singapore
Taiwan
Thailand

19



--------------------------------------------------------------------------------



 



ATTACHMENT 1
BK ASIAPAC, PTE. LTD
EMPLOYEE CONSENT TO COLLECTION
AND PROCESSING OF PERSONAL INFORMATION
BK ASIAPAC, PTE. LTD (“the Company”) has informed me that the Company collects,
processes and uses my personal information only for legitimate human resource
and business reasons such as payroll administration, to fill employment
positions, maintaining accurate benefits records, meet governmental reporting
requirements, security, health and safety management, performance management,
company network access and authentication. I understand the Company will treat
my personal data as confidential and will not permit unauthorized access to this
personal data. I HEREBY CONSENT to the Company collecting, processing and using
my personal information for such human resource and business reasons.
I understand the Company may from time-to-time transfer my personal data to the
corporate office of the Company’s parent (currently located in Miami, Florida,
United States of America), other subsidiaries, associated business entities or
agents of the Company, located either in the United States or in another
country, for similar human resource and business reasons. I HEREBY CONSENT to
such transfer of my personal data outside the country in which I work to the
corporate office in the United States of America, other subsidiaries or
associated business entities or agents and the use by such persons of my
personal data for human resource management and business purposes.
I further understand the Company may from time-to-time transfer my personal
information to a third party, either in the United States or another country,
for processing and using the information for legitimate human resource and
business purposes. I HEREBY CONSENT to the transfer to, and the use by, a third
party of my personal information for such human resource purposes and business
purposes.
I understand the Company may from time-to-time collect and process personal
information regarding my race and/or national origin for the limited use of
complying with legal reporting requirements under the laws of Singapore or of
any other country I work in. I HEREBY CONSENT to the Company collecting,
processing and using information regarding my race and/or national origin for
this purpose.

         
 
 
 
(Employee’s Signature)    
 
       
 
       
 
       
 
  (Employee’s Name – Please Print)    
 
  Date:    

20